                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON


UNITED STATES OF AMERICA,
                                           :
              Plaintiff,                          Case No. 3:19MJ00133

                                           :
       -vs-                                       Magistrate Judge Sharon L. Ovington

WILLIAM L. MITCHELL,                       :

              Defendant.
                                           :


                                  REMOVAL ORDER


       This case came on to be heard pursuant to Fed. R. Crim. P. 5. Defendant herein

was arrested in this District upon a warrant issued in the Superior Court of the District of

Columbia in Case No. 2019CRW1307. Defendant appeared in open Court on March 21,

2019, and was advised of his rights. On advice of counsel, Defendant waived proof that

he is the person named in the warrant and his right to an Identity Hearing. The Court

finds the waiver, knowing, intelligent and voluntary. Defendant requested a preliminary

hearing in the Superior Court of the District of Columbia.

       IT IS ORDERED THAT THE DEFENDANT APPEAR IN THE Superior Court

of the District of Columbia where the charges are pending against him, for any other
proceedings, as ordered by that court.

       IT IS FURTHER ORDERED that bond is continued as set by separate Order

Setting Conditions of Defendant’s Release.



March 22, 2019

                                               s/ Sharon L. Ovington
                                                 Sharon L. Ovington
                                             United States Magistrate Judge
